DETAILED ACTION
The RCE Amendment filed November 07, 2022 has been entered. Claims 1-22 are pending. Claims 4 and 11 have been cancelled. Claims 1, 10 and 17 are independent.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-10, 12-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (US 2007/0279968).
Regarding independent claims 1, 10 and 17, Luo et al. disclose a structure comprising a plurality of magnetic random access memory (MRAM) bitcells comprising a first circuit (see e.g., FIG. 2 and EXAMINER’S MARKUP: first MTJ and first transistor) and a second circuit (second MTJ and second transistor), the second circuit being connected to a same wordline (RWL) as the first circuit such that the second circuit is configured as a parallel series connection to generate a reference resistance value for sensing (see FIG. 2, 38 Reference).
wherein the first circuit comprises a first bitline directly (see EXMINER’S MARKUP below) connected to a first magnetic tunnel junction (MTJ), the first MTJ is directly connected to a first transistor, a drain of the first transistor is directly connected to a source of a second transistor, the second transistor is directly connected to a second MTJ, and the second MTJ is directly (see EXMINER’S MARKUP below) connected to a second bitline which is different from the first bitline, and a first sourceline is directly connected to the drain of the first transistor and the source of the second transistor (see e.g., FIG. 2 and EXAMINER’S MARKUP), 
a gate of the first transistor and a gate of the second transistor are directly connected to the same wordline (RWL), and 
and the first circuit is configured such that current flows from the first bitline and the second bitline towards and through the first sourceline such that a free layer of the first MTJ and the second MTJ switches to a parallel resistance state1 during a programming operation (see e.g., para. 0006).

    PNG
    media_image1.png
    880
    638
    media_image1.png
    Greyscale


Regarding claim 2, which depends from claim 1, Luo et al. disclose the second circuit comprises a reference bit circuit which comprises a plurality of columns for generating the reference resistance value, and the first circuit further comprises a third bitline directly connected to a third MTJ, the third MTJ is directly connected to a third transistor, a drain of the third transistor is directly connected to a source of a fourth transistor, the fourth transistor is directly connected to a fourth MTJ, the fourth MTJ is directly connected to a fourth bitline, and a second sourceline is directly connected to the drain of the third transistor and the source of fourth transistor (see e.g., FIG. 2 and accompanying disclosure).
Regarding claims 5 and 12, which depends from claims 2 and 10, respectively, Luo et al. disclose first and second transistors comprise a NFET transistor, and the second circuit comprises a plurality of NFET transistors (see e.g., FIG. 2).
Regarding claims 6 and 13, which depends from claims 2 and 10, respectively, Luo et al. disclose the reference bit circuit comprises a series combination of a plurality of magnetic tunnel junction (MTJ) bitcells connected in parallel (see e.g., FIG. 2).
Regarding claims 9 and 16, which depends from claims 2 and 10, respectively, Luo et al. disclose the reference bit circuit generates the reference resistance value from the same wordline as the first circuit, and the first circuit comprises a read/write array circuit (see e.g., FIG. 2).
Regarding claims 18-19, which depends from claim 17, Luo et al. disclose the plurality of reference bits is programmed in the reference bit circuit using a same wordline as a wordline of the read/write array circuit; and the reference bit circuit comprises a plurality of rows and each of the rows comprise a plurality of magnetic tunnel junctions (MTJs) (see e.g., FIG. 2 and accompanying disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Luo et al. (US 2007/0279968) in view of Jung et al. (US 2010/0135066).
Regarding claim 3, Luo et al. teach the limitations of claim 2. 
Luo et al. teach and a gate of the third transistor and a gate of the fourth transistor are directly connected to the same wordline (see e.g., FIG. 2 and accompanying disclosure).
Luo et al. do not explicitly disclose the limitations of the reference bit circuit.
Jung et al. teach the reference bit circuit comprises a true bitcell which is configured to generate the reference resistance value of (RP + RAP) / 2 to enable midpoint sensing (e.g., para. 0031: … VREF is equal to (VLowly+VHIGH)/2 and it is substantially the midpoint voltage value between VLow and VHIGH)2.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Jung et al. to the teaching of Luo et al. such that a MRAM memory, as taught by Luo et al., utilizes a midpoint resistance value, as taught by Jung et al., for the purpose of flexibly program reference levels.
Regarding claims 8 and 15, Luo et al. teach the limitations of claims 2 and 10, respectively.
Luo et al. do not explicitly disclose the limitations of claims 8 and 15.
Jung et al. further teach the reference bit circuit is used to generate the reference resistance value during a read operation of (RP + RAP) / 2 to enable midpoint sensing (e.g., para. 0031: … provided to the sense amplifier SA for comparison … VREF is equal to (VLowly+VHIGH)/2 and it is substantially the midpoint voltage value between VLow and VHIGH, and para. 0035: FIG. 5  … time for a read operation according to …).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Jung et al. to the teaching of Luo et al. such that a MRAM memory, as taught by Luo et al., utilizes a midpoint resistance value, as taught by Jung et al., for the purpose of flexibly program reference levels.

Claims 7 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Luo et al. (US 2007/0279968) in view of Kim et al. (US 2014/0071739).
Regarding claims 7 and 14, Luo et al. teach the limitations of claims 2 and 10, respectively.
Luo et al. further teach the first circuit is further programmed such that current flows from the second sourceline towards the third bitline and the fourth bitline such that a free layer of the third MTJ and the fourth MTJ switches to an anti-parallel resistance state (see e.g., para. 0006, and further, the claimed programming is inherent characteristic for MRAM.)
Luo et al. do not explicitly disclose the reference bit circuit comprises a plurality of reference bits which simultaneously are programmed when an array of the MRAM bitcells is being written.
Kim et al. teach the deficiencies in e.g., FIG. 1, i.e., Rp and RAp programmed simultaneously when common WL is activated; and FIG. 9: 904, program reference MTJ(S) in reference cell.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Kim et al. to the teaching of Luo et al., as combined, such that a MRAM memory, as taught by Luo et al., utilizes programming reference bits, as taught by Kim et al., for the purpose of flexibly program reference levels without substantially increasing area on a chip.

Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Luo et al. (US 2007/0279968) in view of Kim et al. (US 2014/0071739).
Regarding claim 20, Luo et al. teach the limitations of claim 19.
Luo et al. does not explicitly disclose the plurality of MTJs comprise sixteen MTJs connected in parallel in each of the rows of the reference bit circuit.
However, Kim et al. disclose bitcells of a magnetic random access memory may be arranged in one or more arrays including a pattern of memory elements (e.g., MTJs in case of MRAM) in para. 0006 and the office takes OFFICIAL NOTICE that a well-known technology for a type of MRAM for its purpose.
For support, of the above asserted fact, see for example, Jung et al. (US 2010/0135066), FIG. 4, “N” MTJs connected in parallel in each of the rows of the reference bit circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Kim et al. to the teaching of Luo et al., as combined, such that a MRAM circuit, as taught by Kim et al., utilizes a MTJs connected in parallel, as taught by Luo et al., as a mere rearrangement of parts (a rearrangement of the MTJs for the reference bit circuit) for memory arrays for the purpose of utilizing several reference points. see MPEP 2144.04(VI)(C).

Claims 21-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Luo et al. (US 2007/0279968)
Regarding claims 21-22, Luo et al. teach the limitations of claim 1.
Luo et al. do not explicitly disclose wherein the second circuit comprises a fifth bitline connected to a fifth MTJ, and the fifth MTJ is connected to a fifth transistor; and wherein the fifth transistor is connected to a sixth MTJ, and the sixth MTJ is connected to a sixth bitline.
However, Luo et al. disclose bitcells of a magnetic random access memory may be arranged with first and second bitlines (see e.g., FIG. 2). In memory arrays including a pattern of memory elements extending third to fourth and more bitlines is a well-known technology for a type of MRAM for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize extending bitlines in memory arrays because these conventional technology are well established in the art of the memory devices, and further a mere rearrangement of parts (extending MTJs cells in memory array) for memory arrays for the purpose of extending the capacity of memory arrays. see MPEP 2144.04(VI)(C).

Response to Arguments
Applicant’s RCE Amendment filed 11/07/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102 and 103 have been fully considered but are not persuasive. 
Applicant argues that the first transistor would not be directly connected to a source of a second transistor, instead, a drain of the first transistor would be directly connected to a drain of the second transistor and a source of the second transistor would be directly connected to a source of the second transistor.
In response to Applicant’s arguments, as Examiner explained in the telephone interview (Interview Summary mailed 10/25/2022), the MOS characteristics that “MOS transistor is by-directional and functions of a source and a drain might be interchanged with each other” is a well-known technology to one of ordinary skill in the art.
See EXAMINER’S MARKUP below.

    PNG
    media_image2.png
    869
    612
    media_image2.png
    Greyscale


For more details, see art rejection(s) above. Therefore, it is respectfully submitted that the examiner maintains the rejection.
                                                                  
Conclusion                                                          
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sekar et al. US 2017/0004879
Kim et al. US 2019/0206463
Chiang et al. US 2019/0371383
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Further, the claimed programming is inherent characteristic for MRAM.
        2 Further, it is a well-known technology that generating a midpoint value of reference value of (RP+RAP)/2. For support, see for example, Kim et al. (US 2014/0071739), paragraph [0005]: The reference resistance in conventional MRAM circuitry is a midpoint resistance between the resistance of an MTJ having a parallel magnetic orientation and an MTJ having an anti-parallel magnetic orientation.